DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
***  This office action is responsive to Applicant’s amendment filed February 14, 2022. Claims 15-22 and 35-46 are pending, in which new claims 35-46 have been newly added.  Claims 1-14 and 23-34 were cancelled.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 43-44 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Huang (2019/0131185).
Re-claim 43:  Huang teaches (at Figs 1-4B; paragraphs 16-68) a method of manufacturing a semiconductor device, comprising: forming a gate dielectric layer (243,242 in Figs 2D1,2I1,4A-B) over a channel region made of a semiconductor material 202 (Figs 2A-2D1,2I1,4A-4B; para 19); forming a first work function adjustment material layer 266 over the gate dielectric layer; forming an adhesion enhancement layer 306 on the first work function adjustment material  layer 266 (Fig 4A, para 65 for an adhesion layer 306 optionally formed on first work function material layer 266; Figs 2I1-2J1, para 52-58); forming a mask layer 293/291 (Fig 2J1; para 58) on the adhesion enhancement layer, the mask layer including an antireflective organic material layer (para 58); and patterning the adhesion enhancement layer and the first work function adjustment material layer by using the mask layer 293 as an etching mask (Figs 2J1-2K1, para 58-59), wherein the adhesion enhancement layer 306 comprises a material similar to the capping layer 302 (para 65-66) including silicon nitride (SiN), aluminum nitride (AlN) or titanium nitride (TiN).  Re-claim 44, further comprising: removing the mask layer 293/291 (Fig 2L1; para 60); and forming a second work function adjustment material layer  (Figs 2M1-2M2,4A; para 63 for metal 276 and a liner layer of TiN as the second work function layer over the adhesion enhancement layer 306, wherein the adhesion enhancement layer includes AlN or TiN.

Claims 43-44 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Chen (2022/0013412).
Re-claim 43: Chen teaches (at Figs 14-25; paragraphs 39-53) a method of manufacturing a semiconductor device, comprising: forming a gate dielectric layer 92 (Fig 14, para 39) over a channel region made of a semiconductor material 52; forming a first work function adjustment material layer 102 (Fig 15; para 40) over the gate dielectric layer92; forming an adhesion enhancement layer 104 (Fig 16, para 42 where the hardmask layer 104 of Aluminum Oxide functioning as the adhesion layer) on the first work function adjustment material layer 102;
forming a mask layer 120 on the adhesion enhancement layer 104 (Fig 17), the mask layer 120 including an antireflective organic material layer (para 42 and 44 for BARC); and patterning the adhesion enhancement layer 104 and the first work function adjustment material layer 102 by using the mask layer 120 as an etching mask (Figs 20-21,17-21; para 48-49), wherein the adhesion enhancement layer includes Al2O3 (para 42 for aluminum oxide).  Re-claim 45,   further comprising: removing the mask layer 120 (Figs 21-22; para 50); removing the adhesion enhancement layer 104 (Figs 22-23; para 51); and forming a second work function adjustment material layer 106 (Fig 24; para 52) over the first work function adjustment material layer 102. 
Re-claim 46, wherein the adhesion enhancement layer 104 includes Al2O3 (para 42 for aluminum oxide).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0131185) taken with Kwon (8,912,607).
Huang teaches (at Figs 1-4B; paragraphs 16-68) the method of manufacturing a semiconductor device, as applied to claims 43-44 above and fully repeated herein; and Re-claim 45, further comprising: removing the mask layer 293/291 (Fig 2L1; para 60); and forming a second work function adjustment material layer  (Figs 2M1-2M2,4A; para 63 for metal 276 and a liner layer of TiN as the second work function layer over the first work function layer 266, wherein the adhesion enhancement layer includes SiN, AlN or TiN, and wherein the adhesion layer of TiN and AlN as a conducting material are remained in the semiconductor device; and Re-claim 46, wherein the adhesion enhancement layer 306 comprises a material similar to the capping layer 302 (para 65-65) including silicon nitride (SiN), aluminum nitride (AlN) or titanium nitride (TiN).
As applied above, Huang already teaches forming the adhesion layer 306 comprising SiN, AlN or TiN, wherein the adhesion layer of a conducting material, such as TiN or AlN, are remained in the semiconductor device.  
Re-claim 45, Huang just lacks mentioning to remove the adhesion layer comprising silicon nitride as a dielectric material.
However, Kwon teaches (at Figs 10-14; cols 12-14) forming the adhesion layer 37 including silicon nitride (SiN, col 13, lines 53-60; Fig 10, col 12, lines 1-10, where SiN is a dielectric material) on the first work function layer 34L; patterning the adhesion layer 37 and the first work function layer 34L (Figs 11-12; co 13, line 61 to col 12); then removing the adhesion layer of the dielectric material including SiN (Fig 13, col 14, lines 18-31); and then forming the second work function adjustment layer 38L (Fig 13; col 14, lines 18-67) on the first work function layer 34L.
    Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Huang by removing the adhesion layer of the dielectric material before forming the second work function adjustment layer, as taught by Kwon. This is because of the desirability to remove the adhesion layer as a masking layer in order to provide an electrical connection and conductivity between the first and second work function adjustment layers, thereby improving the operation of the semiconductor device 


 Allowable Subject Matter
 Claims 15-22 and 35-42 are allowed.


Response to Amendment  
Applicant's Amendment filed February 14, 2022 and remarks thereof with respect to new claims 43-46  have been considered but are moot in view of the new ground(s) of rejection
 
*******************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am-5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822